Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 21, 2020

                                      No. 04-19-00754-CV

                 VERDE ENERGY SOLUTIONS LLC and Robert Thomae,
                                 Appellants

                                                v.

                                  SGET DUVAL OIL, LLC,
                                        Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-19-230
                         Honorable Baldemar Garza, Judge Presiding


                                         ORDER
        On January 8, 2020, appellants filed a notice, stating they “have fully complied with the
trial court’s temporary injunction. Therefore, this interlocutory appeal is moot.” On January 14,
2020, appellee filed a response, arguing the appeal is not moot because appellants have not fully
complied with the temporary injunction order.

        We retain this appeal on this court’s docket. The appellants’ brief is currently past due.
Appellants are ORDERED to file their brief and a written response reasonably explaining their
failure to timely file the brief by February 5, 2020. If, instead, appellants seek to have this
appeal voluntarily dismissed, they must file a motion that complies with Texas Rule of Appellate
Procedure 42.1(a)(1) by January 31, 2020.


                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2020.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court